DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-8, 10 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election of Invention I, claims 1-2 and 4-15, a composite particulate comprising an anode active material comprising silicon nanowires coated with a layer of carbon which is encapsulated by an electrically conducting polymer gel network comprising polyaniline which is reinforced with a high strength material comprising graphene sheets and further comprising graphene oxide sheets that are embedded in the electrically conducting polymer gel network and does not further comprise a lithium ion-conductive additive in the reply filed on 3-29-2022 and 6-6-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-5, 9 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-29-2022 and 6-6-2022.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-29-2022.
Claim Rejections - 35 USC § 112
Claims 1-2, 6-8, 10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.        Claim 1 is rejected because it is unclear how the conjugated polymers now cited in claim 1 and electrically and/or ionically conducting gel network.         Claims 2, and 6-7 are rejected as stated in the last office action because the examiner wants to know what the difference between the graphene sheets that are embedded in said conducting polymer gel network as cited in claims 2 and 6 verses high strength material comprising graphene sheets that are used to reinforce the electrically or ionically conducting polymer gel network as cited in claim 7.        Claim 6 is rejected because the claim should revert to the previous claim language of “The composite particulate of claim 2 wherein said graphene sheets are selected from…”.           Claim 10 is rejected because the claim should cite “wherein at least one of said anode active material nanowires is coated”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-8, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2019/0051904) in view of Seymour (US 2014/0113200) or Tang et al. (CN 108155363, machine translation).            Zhamu et al. discloses anode active material mixture [Abstract, 0041, 0074]) of conducting polymer network/expanded graphite-protected anode particles (polymer network with protected anode particles [0016, 0019, 0021, 0026, 0028, 0029], polymer is ion and electron conducting [0029, 0017, 0020]) for a lithium battery anode (lithium battery anode [0041, 0040]), said layer comprising a mixture of multiple expanded graphite flakes and multiple primary particles of an anode active material (mixture of expanded graphite flakes [0028, 0040], and primary nanoparticles of anode active material [0074, 0025]) that are dispersed in or bonded by a conducting polymer network (active particles are dispersed in polymer network [0026, 0040, 0039, 0038, 0021, 0029], polymer is conducting ion and electron conducting [0029, 0017, 0020]), wherein the primary particles have a diameter or thickness from 0.5 nm to 20 µm (anode particles have diameter or thickness 0.5-500 nm [0025]) such as 76 nm [0140]) and occupy from 30% to 98% by weight ([Table 3]), the expanded graphite have a thickness from 5 nm to 500 nm (expanded graphite has dimension smaller than 100 nm [0028]) wherein the polymer network holds fragmented particles together to enable them to remain callable of storing lithium ions and preventing repeated formation and breakage of new SEI to prevent rapid capacity decay [0026], references uses electron-conducting polymers containing a polythiophene [0034], so that the network inherently teaches an electron conductivity. Zhamu et al. discloses that said conducting polymer network comprises chains of a conjugated polymer selected from polythiophene, polypyrrole, polyaniline ([0034]) and discloses that said conducting polymer network comprises a polyaniline hydrogel, polypyrrole hydrogel, or polythiophene hydrogel (conducting polymer includes polythiophene, polypyrrole, polyaniline [0034], polymer network may be in hydrogel form [0137]).  Zhamu et al. teaches that said anode active material primary particles contain particles pre-coated with a film of a conductive material selected from carbon, graphene, metal oxide shell (one particle or a cluster of particles are coated or embraced by a layer of carbon [0027], may include graphene [0028], metal oxide shell [0029]).  Zhamu et al. teaches in [0022-0023], that said anode active material primary particles can be selected from the group consisting of Si, Bi, Ge, Sn, etc. and in [0081], that the anode active material particles may be in the form of nanowires, etc. or [0025] and anode active material particles include nano-scaled particles, wires, fibers, discs, ribbons, tubes, having a diameter or thickness from 2 to 100 nm (nanowires having a diameter or thickness of 0.5-100 nm). Zhamu et al. teaches in ([0028, 0039, 0040]) that the particle further comprises carbon nanotubes, carbon nanofibers, graphite fibers, expanded graphite flakes, coke, carbon particles, or a combination thereof.  Zhamu et a teaches in [0022, 0025 and claim 5] that the active material may comprise Si, Ge, Sn, etc.; oxides of Si, Ge, Sn, etc. and combinations thereof in the form of nanowires having a diameter less than 100 nm [Teaching the anode active material having the material cited in claims 1 and 8].  Zhamu et al. teaches in claims 10-12, that the active material is coated with a layer of carbon or graphene disposed between the plurality of particles and high-elasticity polymer and further contains a graphite, graphene or carbon material therein. [Therefore, teaching claim 7]. Zhamu et al. teaches in [0034], that the high-elasticity polymer may form a mixture or blend with an electron-conducting polymer selected from polythiophene, etc. derivatives thereof (e.g. sulfonated versions), or combinations thereof.         Zhamu et al. (‘904) teaches the claimed invention as explained above but does not specifically teach that the polythiophene can be a poly-3,4-ethylenedioxythiophene (PEDOT) or poly(p-phenylene vinylene).          Seymour teaches in claim 1, that electroactive polymers can comprise polythiophene such as poly-3,4-ethylenedioxythiophene (PEDOT).          Tang et al. teaches in claims 1-2, a polymer coating of an active material and teaches in claim 4, that conductive high molecular material can be polythiophene, poly(p-phenylene vinylene), etc.          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a poly-3,4-ethylenedioxythiophene (PEDOT) or poly(p-phenylene vinylene) instead of polythiophene because Seymour or Tang et al. teaches that both these polymer materials are electrode active polymers or conductive high molecular materials as explained above and one would expect therefore that these conjugated polymers would function in a similar way and give similar results. 
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2019/0051904) in view of Seymour (US 2014/0113200) or Tang et al. (CN 108155363, machine translation) and further in view of Zhamu et al. (US 2018/0351198). 
          Zhamu et al. (‘904) in view of Seymour or Tang et al. teaches the claimed invention as explained above however, Zhamu et al. in view of Seymour or Tang et al.is silent to the expanded graphite flakes containing graphene planes. 
         Zhamu et al. (‘198) discloses a cell comprising conductive filaments that form a 3D network of electron-conducting pathways [Abstract]. The filaments may include graphene sheets and expanded graphite platelets [0037]. The anode may contain graphene sheets and graphite fibers [0044, 0114]. A multi-layer graphene platelet has more typically up to 30 graphene planes, even more typically up to 20 graphene planes, and most typically up to 10 graphene planes [0115]. 
          It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anode network of Zhamu et al. (‘904) with the multi-layer graphene platelet of Zhamu et al. (‘198) in order to form a good 3D network of electron-conducting pathways [0114, 0115, Abstract].                                                      Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727